DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Response to Amendment
	Applicant’s amendment to the Claims have overcome the objections set forth in the Final Office Action mailed on 06/30/2022.
	The claim amendments filed on 09/29/2022 have been entered.  Claims 1-7 remain pending in the application.
	

Response to Arguments
	A new ground(s) of rejection is made infra in view of Charlebois et al (WO 2009/145913 A1) addressing all of the claim limitations as necessitated by amendment.  
 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 states “wherein at least two intermediate sections are positioned relatively closer to each other to the proximal and distal ends of the vascular graft”.  The meaning of this limitation is unclear because a comparative adjective is meaning.  The examiner suggest amending the claim to read “wherein at least two intermediate sections are positioned relatively closer to each other than to the proximal and distal ends of the vascular graft”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charlebois et al (WO 2009/145913 A1).

	Regarding claim 1, Charlebois discloses a vascular graft configured to transition from an insertion state to a deployed state (Figure 1a), comprising 
a proximal end having (Figure 1a, item 25) an expandable mesh (page 6, first full paragraph, lines 5-7), 
a distal end (Figure 1a, item 27) having an expandable mesh (page 6, first full paragraph, lines 5-7), 
and an intermediate section (Figure 1a, item 13; page 6, first full paragraph, lines 1-3) comprising graft material (page 7, first full paragraph, lines 5-7) connecting the proximal and distal ends along a longitudinal axis (Figure 1a) such that the proximal and distal ends are separated by a first distance in the insertion state (the structure of the device of Charlebois possesses the structure of the claimed invention, therefore the prior art meets the limitation “separated by a first distance in the insertion state”.  MPEP 2112.01.1 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  The limitation “separated by a first distance in the insertion state” is functional language, and the structure of Charlebois is capable of the claimed limitation according to page 7 of Charlebois, the first full paragraph, lines 7-13 which states “the corrugated segment 13 also may comprise multi-dimensional crimps that provide for longitudinal expansion and contraction”).
the intermediate section being configured to contract along the longitudinal axis to form an outwardly extending suture cuff between the proximal and distal ends when the vascular graft transitions from the insertion state to the deployed state (as stated above, page 7, first full paragraph, lines 7-13 states that the corrugated segment (i.e. intermediate section) can contract to form an outwardly extending cuff (Figure 1b, item 13), which is formed of a graft fabric according to page 6, therefore the cuff is capable of receiving a suture) such that the proximal and distal ends are separated by a second distance in the deployed state, the second distance being less than the first distance (when the intermediate section is contracted, the second distance is less than when the intermediate section is expanded, which would constitute the first distance).  
	Regarding claim 2, Charlebois disclose wherein the transition from the insertion state to the deployed state is a self-expanding expansion (page 7, first full paragraph, lines 7-9, the nature of the corrugated segments would allow it to self-expand when deployed).  
	Regarding claim 3, Charlebois discloses wherein at least two intermediate sections are positioned relatively closer to each other to the proximal and distal ends of the vascular graft (Figure 2 (annotated below)).  

    PNG
    media_image1.png
    724
    643
    media_image1.png
    Greyscale

	

	Regarding claim 4, Charlebois discloses wherein at least one of the intermediate sections is formed at least in part by compression of the vascular graft substantially in the longitudinal direction (the corrugated sections 13 are compressed in the longitudinal section; pleats or corrugations are made by compressing fabric or graft material in the longitudinal direction).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Charlebois et al (WO 2009/145913 A1) in view of Rasmussen et al (US 2008/0132993 A1)

	Regarding claim 6, Charlebois discloses a method for implanting a vascular graft within a patient (Figure 2), comprising 
providing the vascular graft having a proximal end (Figure 1a, item 25) with an expandable mesh (page 6, first full paragraph, lines 5-7), 
a distal end (Figure 1a, item 27) with an expandable mesh (page 6, first full paragraph, lines 5-7)
and at least one intermediate section (Figure 1a, item 13; page 6, first full paragraph, lines 1-3) comprising graft material (page 7, first full paragraph, lines 5-7) connecting the proximal and distal ends along a longitudinal axis (Figure 1a) such that the proximal and distal ends are separated by a first distance in an insertion state (page 1, Background art, the prosthesis is implanted endovascularly, therefore the prosthesis of Figure 1a is inserted using a catheter, page 7 of Charlebois, first full paragraph, lines 7-13 states “the corrugated segment 13 also may comprise multi-dimensional crimps that provide for longitudinal expansion and contraction”, therefore when delivered endovascularly the corrugated segments (i.e. intermediate sections) would be separated by a first distance in an insertion state), 
positioning at least one end of the vascular graft within a lumen for conducting blood of the patient (Figure 2), 
expanding the vascular graft from an the insertion state to a deployed state (page 7, first full paragraph, lines 7-13, “longitudinal expansion”), 
which contracts the at least one intermediate section along the longitudinal axis to form at least one outwardly extending suture cuff between the proximal and distal ends (as stated above, page 7, first full paragraph, lines 7-13 states that the corrugated segment (i.e. intermediate section) can contract to form an outwardly extending cuff (Figure 1b, item 13), which is formed of a graft fabric according to page 6, therefore the cuff is capable of receiving a suture), 
such that the proximal and distal ends are separated by a second distance in the deployed state, the second distance being less than the first distance (when the intermediate section is contracted, the second distance is less than when the intermediate section is expanded, which would constitute the first distance).
	Charlebois discloses the invention substantially as claimed.
	However, Charlebois does not specifically disclose securing a first suture cuff of the vascular graft to a wall of the lumen for conducting blood of the patient by suturing with suture material.  
	Rasmussen teaches securing a first suture cuff (see Rasmussen, Figure 1, item 16) of the vascular graft to a wall of the lumen for conducting blood of the patient by suturing with suture material (see Rasmussen, paragraphs 0036-0038).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Charlebois by securing a first suture cuff of the vascular graft to a wall of the lumen for conducting blood of the patient by suturing with suture material as taught by Rasmussen because a suture cuff will provide a sufficient volume to hold sutures without needing for the sutures to pass through any of the lumen walls of the device (see Rasmussen, paragraph 0038).
	

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774